Case 1:19-mj-00175-DAR Document 1-1 Filed 06/25/19 Page 1of9

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PROBATION DEPARTMENT

TO: Honorable Richard J. Sullivan
USS. Circuit Judge

FROM: Jovanna Calderon
US. Probation Officer Specialist

RE: Antoine Blount
Docket No. 12-CR-670 (RJS)

Enclosed is a matter from the U.S. Probation Department requesting consideration and/or review
by Your Honor. This matter is confidential and should be sealed and not docketed. Please
forward a copy of your response to our office at 500 Pearl Street, 6th floor, so that we may take

appropriate action.
espectfi we dee
ye LA ‘gl i ~~

d ovanna Cahde
US. Becbaian a Specialist
Phone: 212-805-0071

Approved By:

a

Fred F. Pyne
Supervisory U.S. Probation Officer
Phone: 212-805-0030

DATE: June 21, 2019

Case: 19-mj-00175

Assigned To: Judge Deborah A. Robinson
Assign. Date : 6/25/2019

Description: Rule 5 Arrest
Case 1:19-mj-00175-DAR Document 1-1 Filed 06/25/19 Page 2 of 9

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

REQUEST FOR WARRANT

UNITED STATES OF AMERICA
vs.

Antoine Blount

) VIOLATION REPORT

)
) Docket No.: 12-CR-670 (RJS)

)
) Date of Sentence: May 9, 2013

)

 

Prepared For: Honorable Richard J. Sullivan
USS. Circuit Judge

Prepared By: Jovanna Calderon
US. Probation Officer Specialist
212-805-0071

Assistant U.S. Attorney
Edward B. Diskant

One St. Andrew's Plaza
New York, NY 10007
212-637-2294
edward.diskant@usdoj

Original Offense:

Original Sentence:
Supervised Release

Special Conditions:

Defense Counsel

Mark B. Gombiner, Esq.

Federal Defenders of New York, Inc.
52 Duane Street, 10th Floor

New York, NY 10013

212-417-8718
mark_gombiner@fd.org

Armed Bank Robbery, 18 U.S.C. 2113(a) and (d), Class B Felony

Time Served (13 Months), Plus One Month and 16 Days, Five Year Term of

Mental Health Treatment, Medication Management, Release of Treatment

Records, Search/Seizure, Restrictions

Violation #1 Offense:

Use of a Controlled Substance (Two Specifications), Failure to Participate in

Mental Health Treatment (Two Specifications), Failure to Submit to Drug

Testing
Violation #1 Sentence:

[January 25, 2016] Time Served, Six Month Term of Supervised Release

(Remain in Custody Until Placement in Residential Reentry Center is

Secured)

Violation #2 Offense:
Violation #2 Sentence:

Use of a Controlled Substance
[December 6, 2016] Time Served Plus Two Days, 42-Month Term of

Supervised Release (Including Four Month Inpatient Stay)

Type of Supervision: Supervised Release

Date: June 20, 2019

Date Supervision Commenced:
Date Supervision Expires:

October 7, 2016
April 6, 2020
Case 1:19-mj-00175-DAR Document 1-1 Filed 06/25/19 Page 3 of 9

Blount, Antoine 2 63777 - JC

SUPERVISION ADJUSTMENT

On May 9, 2013, Mr. Blount was sentenced before Your Honor to time served, plus one month
and 16 days of imprisonment, followed by a five-year term of supervised release, after having
pleaded guilty to Armed Bank Robbery, in violation of 18 U.S.C. 2113 (a) and (d), a Class C
felony. In addition, the Court ordered the following special conditions of supervised release:

1, The defendant shall participate in a mental health program approved by the Probation
Office. Defendant shall continue to take any prescribed medication unless otherwise
instructed by the health care provider. Defendant shall contribute to the costs of services
rendered not covered by third-party payment, if Defendant has the ability to pay. The
Court authorizes the release of available psychological and psychiatric evaluations and
reports to the health care provider.

2. The defendant shall submit his person, residence, place of business, vehicle, or any other
premises under defendant's control to a search on the basis that the Probation Officer has
reasonable belief that contraband or evidence of a violation of the conditions of the release
may be found. The search must be conducted at a reasonable time and in a reasonable
manner. Failure to submit to a search may be grounds for revocation. The defendant must
inform any other residents that the premises may be subject to search pursuant to this
condition.

3. In addition to the condition that the defendant shall not possess a firearm, ammunition,
destructive device or any other dangerous weapon, Defendant shall not possess any object
designed to resemble a weapon, including, but not limited to, “BB” guns or water guns.

On October 7, 2016, Mr. Blount commenced his third term of supervised release. At the outset of
supervision, the supervisee was referred to St. Mark’s Place Institute for Mental Health (St. Mark’s
Place), where he currently participates in co-occurring treatment with medication monitoring.

Mr. Blount secured placement in supportive housing with EGA Hall located at 507 West 1424
Street, Apartment 3B, New York, NY. The residence has social workers on site and security
guards 24 hours a day. This is the first time the supervisee has had an independent living
arrangement. Mr. Blount remains unemployed and economically supported by SSI benefits.

The purpose of this report is to notify Your Honor of Mr. Blount’s alleged noncompliant behavior
since the last status update report submitted to the Court on May 20, 2019 and June 12, 2019 which
reflected the supervisee’s marijuana use and failure to comply with medication management plan.

On July 17, 2019, a case conference was held with Mr. Blount’s therapist from St. Mark’s Place,
Gary Shrader, LCSW, who confirmed that the supervisee attended his therapy session and met
with the staff psychiatrist for medication monitoring on June 14, 2019. The undersigned officer
subsequently spoke with Myrian Prince, Supervisor of Social Workers at EGA Hall where Mr.
Blount resides. Ms. Prince informed that although the supervisee’s behavior had been “erratic”
following his release from Harlem Hospital Center’s psychiatric ward during the week of June 5,
2019, he was “quiet” over the weekend. In addition, Mr. Blount agreed to make himself available
for a scheduled case conference at his residence with Ms. Prince and this officer on June 20, 2019.
The purpose of this case conference was to encourage the supervisee to remain medication
compliant.
Case 1:19-mj-00175-DAR Document 1-1 Filed 06/25/19 Page 4 of 9

Blount, Antoine 3 63777 - JC

On June 19, 2019, the undersigned officer received notification of Mr. Blount’s arrest by agents
with the United States Secret Service in Washington D.C. due to the supervisee having attempted
to jump the security fence at the White House. Mr. Blount did not have permission from the Court
or the U.S. Probation Office to travel outside the judicial district.

On June 20, 2019, a case conference was held at EGA Hall with Ms. Prince as scheduled.
However, Mr. Blount was unavailable due to his recent arrest. When informed of the arrest, Ms.
Prince stated that she last saw the supervisee at the facility on July 18, 2019, at approximately 2:00
PM. Ms. Prince explained that since Mr. Blount’s monthly rent ($213.00) is paid for by public
assistance, he will lose his room if benefits are discontinued. She noted that periods of
incarceration typically result in such displacement. Ms. Prince and the undersigned: officer
explored viable interventions with a view toward stabilizing the supervisee’s mental health
condition and still allowing him to maintain his hard-earned residence. Upon Mr. Blount’s return
to the facility, a case conference will be expeditiously held with the supervisee, Ms. Prince, Gary
Shrader from Saint Mark's Place, and a Mobile Crisis Team (MCT). An MCT is a mental health
service operated by a hospital or community mental health agency which services the community
by providing immediate response emergency health evaluations. According to Ms. Prince, the
MCT has expressed a willingness to work with Mr. Blount with a view toward the administering
of medication via injection for medication compliance and stabilization. Ms. Prince and this
officer agreed to maintain open-lines of communication regarding the supervisee’s whereabouts.
Case 1:19-mj-00175-DAR Document 1-1 Filed 06/25/19 Page 5of9

Blount, Antoine 4 63777 - JC
VIOLATION CIRCUMSTANCES

1. ON OR ABOUT JUNE 19, 2019, IN WASHINGTON, D.C., THE SUPERVISEE
COMITTED A NEW STATE CRIME, UNLAWFUL ENTRY, IN VIOLATION OF
DISTRICT OF COLUMBIA PENAL LAW CODE 22-3302, A MISDEMEANOR, IN
THAT THE SUPERVISEE ATTEMPTED TO JUMP THE SECURITY FENCE AT
THE WHITE HOUSE. MANDATED CONDITION, GRADE C VIOLATION.

2. ON OR ABOUT JUNE 19, 2019, THE SUPERVISEE TRAVELED OUTSIDE THE
JUDICIAL DISTRICT WITHOUT THE PERMISSION OF THE COURT OR
PROBATION OFFICE, IN THAT THE SUPERVISEE TRAVELED TO
WASHINGTON, D.C., WITHOUT SUCH PERMISSION. STANDARD
CONDITION #1. GRADE C VIOALTION.

On June 19, 2019, the undersigned officer received a phone call Special Agent Skelly with
the United States Secret Service, in Washington D.C., who informed that on June 19, 2019,
at approximately 2:45 p.m., Mr. Blount was observed attempting to jump over a security
fence in front of the White House. During his subsequent arrest by federal authorities, the
supervisee stated, “my family normally jumps the fence this time of year.” Special Agent
Skelly further advised that Mr. Blount would be charged with Unlawful Entry, a
misdemeanor. At the time of the arrest, the supervisee was not found in possession of a
cell phone.

Mr. Blount traveled outside the judicial district without the permission of the Court or
Probation Officer, and was found in Washington, D.C.

COURT STATUS IN OTHER JURISDICTIONS

According to Special Agent Williams with the United States Secret Service, Mr. Blount will
remain detained until his next Court appearance, scheduled for June 25, 2019, in relation to his
behavior reflected in specification 1 of this report.
Case 1:19-mj-00175-DAR Document 1-1 Filed 06/25/19 Page 6 of 9

Blount, Antoine 5 63777 - JC
SENTENCING OPTIONS
CRIMINAL HISTORY CATEGORY: I

Chapter Seven of the Sentencing Guidelines sets forth policy statements regarding sentencing
considerations in violation of supervised release matters. Case law requires the Court to consider
these issues but, since they are policy statements, they are not _ binding.

According to Section 7B1.4, the possible ranges of imprisonment applicable upon a violation of
supervised release are as follows:

 

 

 

 

 

 

.. s..._ [Grade of Statutory Statutory Guideline Recommended
Specification |. ;. ‘ Supervised snail :
Violation —|Imprisonment Provisions Sentence
Release
1] & 2 Grade C Three Years Five Years Ehree to Nine Time Served
| Months
STATUTORY PROVISONS

As the supervisee was originally convicted of a Class B felony, he may be required by statute {18
U.S.C. 3583 (e)(3)} to serve a period of incarceration of not more than three years. Since the
offense yielding supervision occurred on April 26, 2012, after the Protect Act of April 30, 2003,
the aggregate rule is negated.

Pursuant to 18 U.S.C. 3583(h), if a term of supervised release is revoked and a term of
imprisonment is imposed, supervised release not to exceed five years can be reimposed as
authorized under the original offense, 18 U.S.C. 2113 (a) and (d), less any term of imprisonment
that was imposed upon revocation of supervised release.
Case 1:19-mj-00175-DAR Document 1-1 Filed 06/25/19 Page 7 of 9

Blount, Antoine 6 63777 - JC

RECOMMENDATION

The U.S. Probation Office respectfully requests that Your Honor issue a warrant, so Mr. Blount
can be brought before the Court to answer to the specifications listed in this report.

Mr. Blount’s apparent decompensation related to his failure to comply with medication

management (failure to consistently take psychotropic medication as prescribed), suggests that he
presents a risk to public safety and himself.

Should the Court deem treatment intervention appropriate, Mr. Blount’s timely appearance before
the Court will allow him to take accountability for his actions and afford him an opportunity to
address his mental health condition as planned by the treatment team and the U.S. Probation Office,
potentially allowing him to maintain his hard-earned residence.

Should the Court revoke Mr. Blount’s current term of supervised release and re-impose a term of
supervised release, the U.S. Probation Office respectfully request that the previously imposed

special conditions remain in effect.
espectfully submitted,
Coe eskae pl be spca, om

/Jovanna Cade eron

U.S. Probation Officer Specialist
Approved By:

Be Re Rye

Fred F. Pyne
Supervisory U.S. Probation Officer

DATE: June 21, 2019
Case 1:19-mj-00175-DAR Document 1-1 Filed 06/25/19 Page 8 of 9

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PROBATION DEPARTMENT
Petition for Warrant

with Attached Request for
Court Action Direction Detailing Probable Cause

Supervisee: Antoine Blount Docket Number: 12-CR-670 (RJS)

Sentencing Judge: Honorable Richard J. Sullivan, U.S. Circuit Judge
Date of Original Sentence: May 9, 2013
Original Offense: Armed Bank Robbery, 18 U.S.C. 2113(a) and (d), a Class B Felony
Original Sentence: Time Served, Five Year Term of Supervised Release
Revocation #1: [January 25, 2016]: Time Served, Six Month Term of Supervised Release
(Remain in Custody Until Placement in Residential Reentry Center is
Secured)
Revocation #2: [December 6, 2016]: Time Served (Plus Two Days), 42-Month Term of
Supervised Release (Including Four Month Inpatient Stay)

Type of Supervision: Supervised Release Date Supervision Commenced: October 7, 2016

 

PETITIONING THE COURT TO ISSUE A WARRANT
The supervisee has not complied with the following conditions of supervision:

Nature of Noncompliance

1. ON OR ABOUT JUNE 19, 2019, INWASHINGTON D.C., THE SUPERVISEE COMITTED
A NEW STATE CRIME, UNLAWFUL ENTRY, IN VIOLATION OF DISTRICT OF
COLUMBIA PENAL LAW CODE 22-3302, A MISDEMEANOR, IN THAT THE
SUPERVISEE ATTEMPTED TO JUMP THE SECURITY FENCE AT THE WHITE
HOUSE. MANDATED CONDITION, GRADE C VIOLATION.

2. ON OR ABOUT JUNE 19, 2019, THE SUPERVISEE TRAVELED OUTSIDE THE
JUDICIAL DISTRICT WITHOUT THE PERMISSION OF THE COURT OR
PROBATION OFFICE, IN THAT THE SUPERVISED TRAVELED TO WASHINGTON,
D.C., WITHOUT SUCH PERMISSION. STANDARD CONDITION #1. GRADE C
VIOALTION.
Case 1:19-mj-00175-DAR Document1-1 Filed 06/25/19 Page 9 of 9

Blount, Antoine 2 63777 - IC
Docket No.: 12-CR-670 (RJS)

  

Fs er
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
PROBATION OFFICE

Judicial Response

THE COURT ORDERS:

ie Issuance of a Warrant

[ ] The Issuance of a Summons

[ ] Other:

 

 

 

      

Honorable Richard J, Sullivan
United States Circuit Judge

_6fer fa
